Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160658(161)                                                                                              David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160660
                                                                                                         Stephen J. Markman
  TAXPAYERS FOR MICHIGAN                                                                                      Brian K. Zahra
                                                                                                        Richard H. Bernstein
  CONSTITUTIONAL GOVERNMENT, STEVE                                                                      Elizabeth T. Clement
  DUCHANE, RANDALL BLUM, and SARA                                                                       Megan K. Cavanagh,
                                                                                                                         Justices
  KANDEL,
           Plaintiffs-Appellants,
                                                                     SC: 160658
  v                                                                  COA: 334663

  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellees.
  ________________________________________________

  TAXPAYERS FOR MICHIGAN
  CONSTITUTIONAL GOVERNMENT, STEVE
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellees,
                                                                     SC: 160660
  v                                                                  COA: 334663

  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of the Taxpayers United Michigan
  Foundation to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  February 11, 2020, is accepted for filing.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2020

                                                                                Clerk